Abatement Order filed October 10, 2019




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00775-CV
                                   ____________

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

         CHIP SANCHES AND MARGARET SANCHES, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-23314

                            ABATEMENT ORDER

      This is an interlocutory appeal of the trial court’s order denying a plea to the
jurisdiction filed by appellant San Jacinto River Authority. Appellant raised issues
in this appeal that are under consideration in a companion appeal filed in 14-18-
00043-CV; San Jacinto River Authority v. Ogletree. This appeal is abated until
disposition of the appeal in cause number 14-18-00043-CV; San Jacinto River
Authority v. Ogletree.
      The appeal is removed from this court’s active docket. The appeal will be
reinstated after final disposition of the appeal in cause number 14-18-00043-CV.
The court will consider an appropriate motion to reinstate the appeal filed by any
party, or the court may reinstate the appeal on its own motion.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.